269 So.2d 154 (1972)
In re Gregory Allen PADGETT
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 147.
Supreme Court of Alabama.
November 16, 1972.
William J. Baxley, Atty. Gen., and Don C. Dickert, Asst. Atty. Gen., for the State petitioner.
Joseph M. Matranga, Roderick P. Stout, Mobile, for respondent.
HARWOOD, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Padgett v. State, 49 Ala.App. 130, 269 So. 2d 147.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and SOMERVILLE, JJ., concur.